Citation Nr: 0505573	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  98-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for a pulmonary 
disorder due to asbestos exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Wichita, Kansas.  On September 1998, the veteran 
and his spouse testified at a hearing before the undersigned.  
This appeal was previously before the Board on three 
occasions - May 1999, May 2003, and May 2004.  Pursuant to 
the veteran's motion, the appeal was advanced on the Board's 
docket in April 2004.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against establishing 
that a major depressive disorder is attributable to the 
veteran's military service.

2.  The preponderance of the evidence is against establishing 
that a pulmonary disorder due to asbestos exposure is 
attributable to the veteran's military service.




CONCLUSIONS OF LAW

1.  A major depressive disorder was not incurred in or 
aggravated by military service; and a psychosis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326 (2004). 

2.  A pulmonary disorder due to asbestos exposure was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Procedural Due Process Considerations

The May 2004 Board remand directed the RO to look into the 
representative's argument that the claimant was denied 
procedural due process when the RO certified this appeal 
without giving the representative an adequate opportunity to 
file a VA Form 646, Statement of Accredited Representation in 
Appealed Case.  While the RO did not undertake the 
development ordered by the Board relative to the events which 
transpired in early 2004, prior to recertifying the appeal in 
late 2004, the representative was both given an opportunity 
to file a VA Form 646, and the representative did in fact 
file a VA Form 646 with the RO.  As such, the Board finds 
that a December 2004 filing of a VA Form 646 cured any 
procedural due process problem that may have arisen due to 
any earlier RO action.  Therefore, the representative's 
argument is moot.  Hence, because a further remand to 
undertake the development ordered in the May 2004 remand as 
to this point would be an imprudent use of very limited 
resources, adjudication of the claim will go forward.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In July 2001, October 2001, December 2001, June 2003, and 
June 2004 letters, VA notified the claimant that he was 
responsible to support his claims with appropriate evidence.  
These letters also informed the veteran that VA would attempt 
to obtain all relevant evidence in the custody of any VA or 
private facility he identified.  They advised him that it was 
his responsibility to either send medical treatment records 
from his private physicians regarding treatment for his 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also advised of the VCAA.  

In February 2000, March 2002, and July 2003 rating decisions; 
the August 2002 and December 2003 statements of the case; and 
July 2001, October 2001, December 2001, June 2003, and June 
2004 letters, the veteran was notified of the laws and 
regulations governing his claims.  

Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran was asked by VA on 
a number of occasions (see RO letters dated in July 2001, 
October 2001, December 2001, June 2003, and June 2004; also 
see May 2004 Board remand) if there was any information or 
evidence he considered relevant to his claims so that VA 
could help him by getting that evidence.  If the evidence was 
held by a private physician, the veteran was to provide 
authorizations so that the RO could obtain that evidence.  

In this regard, the RO has obtained and associated with the 
claims files the veteran's service medical records.  The 
record also shows that during the pendency of his appeal the 
veteran identified the following sources of treatment for his 
psychiatric and/or pulmonary disorder and the RO and/or the 
claimant thereafter associated these records with the claims 
files - records from Shawnee Mission Medical Center, 
Psychiatric Professional Services (they employed both Jorge 
D. Gandolfo, M.D., and G.R. Ibarra, M.D.), Banshi P. Kashyap, 
M.D., and George Town Lab & X-ray.  

As to entitlement to service connection for a major 
depressive disorder, the claims files contain both a November 
1998 letter from Dr. Ibarra, and a July 2004 VA examination 
that provides medical opinion evidence as to the origins of 
the claimant's major depressive disorder.  

As to entitlement to service connection for a pulmonary 
disorder due to asbestos exposure, the claims files contain a 
November 1999 chest computerized tomography (CT), and a 
December 1999 letter from Larry D. Botts, M.D., which 
likewise provides medical opinion evidence needed for a final 
adjudication of this claim.  

As to outstanding evidence, while the veteran reported 
receiving treatment from a Dr. C. J. Waller and a Dr. H. H. 
Whitted, no duty arose to request these records because he 
thereafter reported, in June and July 1999 statements, that 
these records were not longer available.  Likewise, while the 
record does not include the veteran's service personnel 
records, because the Board concedes for the purpose of this 
appeal only that the claimant's in-service jobs exposed him 
to asbestos, VA no longer has a duty to obtain these records.

Additionally, the record shows that the appellant was advised 
of what evidence VA had requested, received, and not received 
in the August 2002 and December 2003 statements of the case 
and the July 2001, October 2001, December 2001, June 2003, 
and June 2004 letters.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

The Board finds no evidence of harm to the veteran because VA 
failed to provide VCAA notice in the chronological order 
required by 38 U.S.C.A. § 5103(a).  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this respect, the 
veteran was given numerous opportunities to submit evidence 
after the RO notified him of what evidence was necessary to 
substantiate his claims and the record shows that the 
appellant filed and/or the RO obtained additional records.  
Moreover, in June 2003, the veteran notified VA that he had 
no additional evidence to file in support of his appeal.  
Furthermore, while the veteran was once again asked to 
provided any information he had regarding his treatment in a 
June 2004 VCAA letter, no reply was forthcoming from the 
claimant.  

Hence, the Board finds that the appellant was not prejudiced 
by VA's possible failure to issue the VCAA letters in the 
chronological order required by 38 U.S.C.A. § 5103(a).

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claims

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A psychosis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Major Depressive Disorder

As to entitlement to service connection for a major 
depressive disorder, the veteran and his representative claim 
that the claimant's current psychiatric disorder was caused 
as a result of service near the U.S. Navy Ammunition Depot in 
McAlester, Oklahoma in December 1944 when a storage facility 
exploded.  It is requested that the veteran be afforded the 
benefit of the doubt. 

In this regard, the service medical records and personnel 
records show the veteran was stationed at the U.S. Navy 
Ammunition Depot in McAlester, Oklahoma from at least 
February 1944 to August 1945.  Moreover, an undated article 
from a newspaper the veteran filed with the RO in April 1975 
reported that the U.S. Navy Ammunition Depot in McAlester 
exploded killing 11 people.  

Postservice medical records note complaints and/or treatment 
for nervousness in September 1960 and being "emotionally 
upset" in May 1962.  The veteran was first diagnosed with a 
major depressive disorder in the early 1980's.  Specifically, 
private treatment records from Dr. Kashyap include 
complaints, diagnoses, and/or treatment for depression 
starting in September 1985.  A September 1997 letter from 
Psychiatric Professional Services reported that they had 
treated him for a major depressive disorder since the early 
1980's.  His current diagnosis was recurrent major 
depression, with psychotic features.

As to the etiology of the veteran's major depressive 
disorder, Dr. Ibarra in a November 1998 letter opined that, 
"[i]n 1944, [the veteran] had a devastating experience 
during his years of service with the military.  He suffered 
injuries when an ammunition depot exploded on December 5, 
1944.  This could have well contributed to the development of 
his Depressive disorder."

On the other hand, the veteran's service medical records, 
including a January 1946 separation examination report, show 
no complaints, findings, or diagnosis related to a 
psychiatric disorder or the December 1944 explosion.  
Likewise, a June 1946 VA examination was negative for 
complaints and/or diagnosis for a psychiatric disorder.

The veteran underwent a VA examination in July 2004.  At that 
time, it was reported that he was claiming service connection 
for depression as a result of being near an explosion while 
in-service.  The examiner, after diagnosing a recurrent major 
depressive disorder in partial remission, opined that the 
veteran was a poor historian and provided inconsistent and 
vague information.  He thereafter opined, as to whether or 
not current psychiatric disorder was due to the in-service 
explosion, that "based upon the records contained in the c-
file and veteran's reported history of symptoms (which were 
vague, and inconsistent), veteran's depression is not caused 
by, a result of, nor had its onset during his military 
service." 

The July 2004 VA medical opinion was provided after a review 
of the record on appeal and examination of the veteran.  That 
opinion cites to relevant evidence in the record in support 
of its conclusions, and was provided by a specialist in the 
disease process affecting the veteran (i.e., a psychologist).  
While Dr. Ibarra is a psychiatrist, there is no evidence that 
his opinion was made after a review of the claims files, the 
opinion does not cite to any relevant evidence in the record 
in support of its conclusions, the conclusion was 
speculative, and the conclusion was based on an in-service 
history provided by the veteran.  In this regard, the Board 
is not required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).  Accordingly, the 
Board finds that the July 2004 VA medical opinion is of 
greater probative value than the unsubstantiated, bare boned 
statements made by Dr. Ibarra.

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, 
the Board notes that the post-service medical evidence does 
not show a psychosis within one year after his separation 
from military service.  Therefore, the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 are of no help to him.  

Accordingly, because entitlement to service connection 
requires medical evidence of an etiologic relationship 
between a current disability and events in-service or an 
injury or disease incurred there, entitlement to service 
connection for a major depressive disorder must be denied.  
38 U.S.C.A. § 1110.   

Pulmonary Disorder Due to Asbestos Exposure

As to entitlement to service connection for a pulmonary 
disorder due to asbestos exposure, the veteran and his 
representative contend that the appellant's current disorders 
were caused by asbestos exposure while loading and unloading 
explosives while working at an ammunition depot.  It is also 
alleged that the veteran was exposed to asbestos repairing 
insulated pipes while serving on the U.S.S. Enterprise (CV-6) 
for six months.  It is requested that the veteran be afforded 
the benefit of the doubt. 

The Board will assume arguendo for the purpose of this 
decision only that the veteran's in-service duties led to 
asbestos exposure.  The Board will also concede for the 
purpose of this decision that the veteran has current 
pulmonary disorders.

Nevertheless, while service medical records show complaints, 
diagnoses, and/or treatment for bronchitis between February 
and March 1944, they are negative for a chronic pulmonary 
disorder.  The appellant's separation examination did not 
diagnose a chronic respiratory disorder.  

In November 1999, following a chest CT, the examiner reported 
that "[t]here is not evidence of asbestos related pleural 
disease or asbestosis."

Dr. Botts in his December 1999 letter noted that the veteran 
reported a six-month history of fairly limited asbestos 
exposure on the U.S.S. Enterprise over fifty years ago.  Dr. 
Botts took a detailed history of the claimant's post-service 
symptoms and reviewed chest x-rays and a CT as well as a 
spirometry.  He thereafter opined that, 

[i]t does not look like from, either 
chest x-ray, symptoms, or CT scan, that 
[the veteran] has any asbestos related 
disease from [the] limited exposure . . . 
[he] had during his time in the Navy 

I couldn't say that he had any lung 
disease which is asbestos related . . . 
[and] could only say that from current 
radiographic studies [that he does] not 
see any evidence of asbestos related 
disease.

It was also opined that the veteran had no evidence of either 
emphysema or chronic bronchitis.  

The above medical opinions are not contradicted by any other 
medical opinions of record.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  Accordingly, because entitlement to service 
connection requires medical evidence of an etiologic 
relationship between a current disability and events in-
service or an injury or disease incurred there and none is 
currently present, entitlement to service connection for a 
pulmonary disorder due to asbestos exposure must be denied.  
38 U.S.C.A. § 1110.

In reaching these decisions the Board notes that while lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because lay persons are not trained in 
the field of medicine, they are not competent to provide 
nexus evidence linking a current disorder to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's statements and testimony, as well as 
any statement by his representative, which address the 
etiology of the disabilities are not competent evidence.

Likewise, while post-service records includes statements that 
the veteran believed that current psychiatric and/or 
pulmonary disorders were caused by in-service experiences, 
the Board is not required to accept evidence that is simply 
information recorded by a medical examiner, unenhanced by 
medical opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Accordingly, the preponderance of the evidence is against 
finding that the veteran has either a major depressive 
disorder or a pulmonary disorder due to asbestos exposure due 
to military service.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in-service or an injury or disease incurred 
there).  Thus, entitlement to service connection for these 
disorders is denied.  

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for major depression is 
denied.

Entitlement to service connection for a pulmonary disorder 
due to asbestos exposure is denied.


REMAND

As to whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for tuberculosis, the Board notes that this issue 
was remanded in May 2004, in part, to provide the veteran 
with a supplemental statement of the case (SSOC) that 
referenced the definition of new and material evidence that 
was in effect for all claims to reopen filed prior to August 
29, 2001.  See 38 C.F.R. § 3.156(a) (2000).  

The subsequent September 2004 SSOC once again applied the 
revised definition of new and material evidence to this 
claim.  The definition provided in June and September 2004 
letters from the RO is likewise deficient.  Accordingly, 
another remand is required.  Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not satisfied, the Board itself errs in failing to ensure 
compliance). 

Therefore, this issue is REMANDED for the following:

The RO should prepare a SSOC which 
provides the definition of new and 
material evidence that was in effect for 
claims to reopen filed prior to August 
29, 2001.  See 38 C.F.R. § 3.156(a) 
(2000).  A reasonable period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


